La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 3 de junio de 1972 el Sr. Luis E. Rodríguez Sierra sufrió un accidente de trabajo mientras laboraba como guardia de la Policía de Puerto Rico. Como resultado del accidente se le diagnosticó una miosotis lumbo sacra cró-nica y una lesión al nervio mediano de la extremidad superior izquierda. El Fondo del Seguro del Estado le conce-dió una incapacidad de cincuenta por ciento en la mano izquierda y veinticinco por ciento por desfiguración de huesos.
*470En 1974 la Administración de los Sistemas de Retiro de los Empleados del Gobierno y sus Instrumentalidades (en adelante Administración), le otorgó a Rodríguez Sierra una pensión por incapacidad ocupacional ascendente a $327.50 mensuales, la cual sería efectiva a partir del 3 de febrero de 1974. Cabe señalar que dicha pensión fue concedida bajo las condiciones entonces establecidas por la Ley Núm. 447 de 15 de mayo de 1951, según enmendada, conocida como la Ley de Retiro de Personal del Gobierno del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 761 et seq. (ed. 1978) (en adelante Ley de Retiro). Entre las condiciones para continuar disfrutando de los beneficios de la pensión, el participante debía someterse a exámenes médicos perió-dicamente para determinar su estado de salud y grado de incapacidad. Art. 11 de la Ley de Retiro, 3 L.P.R.A. see. 771 (ed. 1978). La ley entonces no prohibía, al menos no surgía del texto, el que una persona pensionada por incapacidad pudiera laborar en la empresa privada desempeñando fun-ciones distintas a las que realizaba al momento de su incapacidad.
Así las cosas, el 23 de febrero de 1977 y en cumpli-miento con lo requerido por ley, el señor Rodríguez Sierra fue examinado por un médico de la Administración quien determinó que la condición de incapacidad persistía, por lo que se le notificó que continuaría recibiendo la anualidad indefinidamente. La Administración nunca le requirió otro examen médico.
En 1986 el Art. 11 de la Ley de Retiro fue enmendado por la Ley Núm. 61 de 1 de julio de 1986 (3 L.P.R.A. see. 771). Dicha enmienda autorizaba a la Administración a suspender automáticamente el pago de la pensión por in-capacidad sin la necesidad de un examen médico en aque-llos casos en los cuales el pensionado estuviese trabajando y devengando un salario igual o mayor al importe de la pensión.
Amparada en esta enmienda, el 15 de febrero de 1994 la Administración le notificó al señor Rodríguez Sierra que le *471suspendería la anualidad a partir de dicho día porque el resultado de una investigación señalaba que desde 1985 ocupaba el puesto de Director de PROSEE en la Institu-ción Universitaria Ana G. Méndez, por el cual devengaba un salario para 1993 de $1,825 mensuales, en contraven-ción al Art. 11 de Ley de Retiro, según enmendada por la Ley Núm. 61, supra.
Posteriormente, el 15 de mayo de 1994 la Administra-ción le notificó al señor Rodríguez Sierra que había incu-rrido en cobro indebido de pensión ascendente a la canti-dad de $34,609.32 durante el período de 1 de julio de 1986 hasta el 14 de febrero de 1994.
Oportunamente, Rodríguez Sierra apeló esta decisión ante la Junta de Síndicos del Sistema de Retiro de los Em-pleados del Gobierno de Puerto Rico y sus Instrumentali-dades (en adelante Junta). La Junta confirmó la determi-nación de la Administración. Después de agotar los trámites administrativos, el señor Rodríguez Sierra pre-sentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Alegó que la Ley Núm. 61 (1986 Leyes de Puerto Rico 217), en ausen-cia de expresión legislativa, no podía tener carácter retro-activo ya que, como pensionado, se le estaría privando de derechos adquiridos bajo la ley anterior, lo que a su vez menoscabaría las relaciones contractuales. También im-pugnó la decisión de la Administración de cobrarle lo ale-gadamente pagado de forma indebida.
El Tribunal de Circuito, mediante Sentencia de 30 de junio de 2000, resolvió lo siguiente: (1) que la suspensión de la pensión fue por actos realizados con posterioridad a la vigencia de la Ley Núm. 61, supra, por lo que no consti-tuye una aplicación retroactiva de la ley; (2) que las en-miendas efectuadas al Art. 11 de la Ley de Retiro, supra, no constituyeron un menoscabo a una obligación contractual, ya que no se modificó la obligación de proveer ingre-sos a aquellos participantes del Sistema de Retiro que es-tuvieron incapacitados; (3) que el procedimiento *472adjudicativo que llevó a cabo la Junta cumplió con el de-bido proceso de ley; (4) que el estatuto no exige al pensio-nado que devuelva cantidad alguna recibida luego de en-trar en vigor la Ley Núm. 61, supra; (5) que la Ley Núm. 61, supra, no autoriza a la Administración a recuperar can-tidad alguna por pensiones pagadas indebidamente, y (6) que los pagos efectuados antes de la suspensión fueron le-gales, por lo que no hubo pagos erróneos o indebidos. En vista de lo anterior, el foro apelativo confirmó la decisión de la Junta en cuanto a la terminación de los beneficios por incapacidad y revocó en cuanto a la orden de satisfacer a la Administración los $34,609.32.
Inconforme, el señor Rodríguez Sierra, mediante el re-curso CC-2000-696, acude ante nos con el siguiente seña-lamiento de error:
Erró el Honorable Tribunal Apelativo al confirmar la determi-nación de la aplicación retroactiva de la enmienda de 1986 al Recurrente [señor Rodríguez Sierra], en violación a la cláusula constitucional de que no se menoscabarán las relaciones con-tractuales, constituyendo esto, de igual modo, una violación al Debido Proceso de Ley (sustantivo) de Garantía Constitucional. Petición de certiorari, pág. 3.
Igualmente, la Administración, mediante el recurso CC-2000-644, acude ante nos con el siguiente señala-miento de error:
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que la Administración no tenía autoridad en ley para solicitar el cobro indebido de pensión durante la vigencia de la pensión y antes de la terminación de beneficios.(1) Petición de certiorari, pág. 6.
r — 1
La Ley Núm. 447 de 15 de mayo de 1951, según enmendada, conocida como la Ley de Retiro del Personal *473del Gobierno del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 761 et seq., creó un sistema de retiro y bene-ficios denominado Sistema de Retiro de los Empleados del Gobierno de Puerto Rico y sus Instrumentalidades. 3 L.P.R.A. see. 761.(2) Los fondos de este sistema de retiro se utilizan en provecho de los participantes de su matrícu-la, (3) esto es, de la gran mayoría de los empleados del Go-bierno estatal, sus dependientes y beneficiarios, para el pago de anualidades por retiro y por incapacidad, y bene-ficios por defunción, entre otros. Art. 1 de la Ley de Retiro, 3 L.P.R.A. see. 761 (ed. 1978). Es por esto que “[s]e enten-derá que todo empleado miembro del Sistema consiente y conviene en que se le hagan los descuentos de su retribu-ción [para fines de retiro] ...”. Art. 20 de la Ley de Retiro, 3 L.P.R.A. sec. 780(D) (ed. 1978). Véase, además, Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020, 1032 (1992).
En virtud de dicho consentimiento [y satisfechos los requisitos exigidos por ley], el empleado obtiene un derecho garantizado sobre sus aportaciones y al “jubilarse”(4) [o incapacitarse] tiene derecho a recibir una anualidad por cuanto el propósito de la referida legislación es proveerle un ingreso mínimo de subsistencia al empleado jubilado [o incapacitado]. (Enfasis en el original.) Calderón v. Adm. Sistemas de Retiro, supra, pág. 1032.
La Ley de Retiro contiene varias modalidades de pensiones o anualidades por retiro. Estas incluyen las *474anualidades de retiro por edad, 3 L.P.R.A. see. 766; por años de servicio y de mérito, 3 L.P.R.A. sec. 766a; por inca-pacidad ocupacional, 3 L.P.R.A. see. 769, y por incapacidad no ocupacional, 3 L.P.R.A. see. 770.
Como se podrá observar, uno de los beneficios concedidos a los empleados públicos es la pensión por incapacidad ocupacional. Esta constituye “una de las fuentes de beneficio de mayor importancia para los participantes del Sistema de Retiro de los Empleados del Gobierno”. (Énfasis suplido.) Ley Núm. 61 de 1 de julio de 1986, Exposición de Motivos, 1986 Leyes de Puerto Rico 217, 218. Por esta razón el legislador, como medida cautelar y fiscalizadora, le otorgó al Administrador el poder de investigar periódicamente a los pensionados para determinar el estado de salud y el grado de incapacidad de éstos. En lo aquí pertinente, el Art. 11 de la Ley de Retiro dispone que
[e]l Administrador exigirá que todo pensionado que esté dis-frutando de una anualidad por incapacidad se someta periódi-camente a un examen que practicará uno o más médicos nom-brados por el Administrador para determinar el estado de salud del participante y su grado de incapacidad. Leyes de Puerto Rico, supra, pág. 219.
De encontrarse que el pensionado se ha recuperado de su incapacidad lo suficiente para trabajar, el participante tendrá derecho a ser reinstalado en cualquier posición en la agencia de la cual se separó por razón de su incapacidad. 3 L.RR.A. see. 771.
En 1986, en aras de evitar que el pensionado recibiera los beneficios de la anualidad y continuara trabajando, y así garantizar los beneficios de la ley a largo plazo y mantener la solvencia y buen uso del Sistema de Retiro, el Art. 11 de la Ley de Retiro, supra, fue modificado sustancialmente para prohibir que el participante trabajara en ocupaciones gubernamentales, no gubernamentales o por cuenta propia en las que devengue una suma igual o *475mayor al importe de la pensión. La enmienda dispuso lo siguiente:
Se suspenderá el pago de la anualidad ... cuando el pensio-nado comience a devengar cualquier retribución por servicios prestados al Gobierno de Puerto Rico o cuando se dedique a ocupaciones no gubernamentales o por cuenta propia en las que devengue una suma igual o mayor al importe de la pen-sión; si la suma devengada fuera menor, tendrá derecho a se-guir percibiendo la diferencia entre la compensación que re-ciba y el monto de la anualidad.(5) Leyes de Puerto Rico, supra, pág. 221.
Como el beneficio por incapacidad ocupacional tiene el propósito de compensar al empleado por la pérdida de in-gresos al carecer de la capacidad para participar en la fuerza trabajadora, la enmienda presume que cuando el beneficiario se reintegra al mercado de trabajo y genera suficientes ingresos, es porque se ha recuperado de su incapacidad. Dicho en otros términos, la enmienda, sin me-noscabar derechos adquiridos, refuerza las garantías a los pensionados y salvaguarda el buen funcionamiento del sistema.
HH I — I HH
El señor Rodríguez obtuvo su pensión en 1974. A esa fecha la Ley de Retiro, requería que el pensionado se so-metiera periódicamente a exámenes médicos por los docto-res designados por la Administración para determinar si el grado de incapacidad que le impedía ejercer sus funciones en el puesto que ocupaba persistía. Si se recuperaba lo su-ficiente para trabajar, éste tenía derecho a ser reinstalado en la agencia de la cual se había retirado. En aquel enton-*476ces, la ley no prohibía que el pensionado laborara en una empresa privada y desempeñara funciones distintas a las que realizaba como empleado del Gobierno al momento de su incapacidad.
En 1986 la Ley de Retiro fue enmendada para disponer que cuando un pensionado devengase cualquier retribu-ción por servicios prestados a empresa privada, al Go-bierno o por cuenta propia igual o mayor a la suma que recibe, el Administrador tiene la facultad de suspender los pagos de la pensión que esté recibiendo. No cabe duda de que la modificación es sustancial al sistema de retiro, ya que la suspensión es automática sin la necesidad de exa-men médico. Es bajo la aplicación retroactiva de esta en-mienda que la Administración le suspendió la pensión al señor Rodríguez Sierra en 1994.
IV
El Art. 3 del Código Civil, 31 L.RR.A. see. 3, dis-pone que
[Z]as leyes no tendrán efecto retroactivo si no dispusieren ex-presamente lo contrario.
En ningún caso podrá el efecto retroactivo de una ley perju-dicar los derechos adquiridos al amparo de una legislación anterior. (Enfasis suplido.)
Al interpretar esta disposición, este Tribunal ha expre-sado que una enmienda de carácter sustantivo a una ley tiene efecto prospectivo, a menos que expresamente se diga lo contrario y no peijudique derechos adquiridos al amparo de una legislación anterior. López v. South P.R. Sugar Co., 62 D.P.R. 238, 242—243 (1943). Véase, además, Acevedo v. P.R. Sun Oil Co., 145 D.P.R. 752, 769 (1998). En armonía con lo anterior, el Tribunal Supremo de Estados Unidos en Bennett v. New Jersey, 470 U.S. 632, 641 (1985), resolvió:
Absent a clear indication to the contrary in the relevant *477statutes or legislative history, changes in the substantive standards governing federal grant programs do not alter obligations and liabilities arising under earlier grants. (Enfasis suplido.)
En Bayrón Toro v. Serra, 119 D.P.R. 605 (1987), un caso sobre pensiones de retiro dentro de la doctrina de derechos adquiridos, resolvimos que una vez el empleado se ha retirado, su pensión no está sujeta a cambios o menoscabos que resulten de posteriores enmiendas legislativas a la Ley de Retiro, supra. Aunque nuestras expresiones fueron únicamente en cuanto a las pensiones de retiro y “[ajeláramos que ... no nos manifestamos sobre algún otro tipo de pensión de naturaleza diferente, como podría ser las de rango o mandato constitucional”, Bayrón Toro v. Serra, supra, pág. 615, no cabe duda que el mismo razonamiento es de aplicación al caso que nos ocupa.(6)
En virtud de todo lo antes expuesto, resolvemos que a la luz de la doctrina de derechos adquiridos, una vez el em-pleado se ha retirado o incapacitado, su pensión no está sujeta a cambios o menoscabos que resulten de posteriores enmiendas legislativas a la Ley de Retiro, supra. Por con-siguiente, la enmienda al Art. 11 de la Ley de Retiro de 1986, supra, no podía ser aplicable a Rodríguez Sierra. Al ser inaplicable dicha enmienda, era irrazonable suspender los pagos de la pensión. El deber de la Administración era someter al pensionado a los exámenes médicos requeridos por ley y, de determinarse que había cesado la incapacidad, continuar entonces con el proceso para su reubicación. De otra manera, no podía concluir que hubo cobro indebido de pensión.
*478Finalmente, aclaramos que el Art. 26 de la Ley de Retiro, 3 L.P.R.A. see. 787, autoriza expresamente a la Junta a recobrar cualesquiera pagos erróneos o indebidamente hechos. Dispone, además, que la Junta determinará la forma y las condiciones bajo las cuales se recobrarán dichas cantidades. Erró, pues, el Tribunal de Circuito al concluir que la Ley de Retiro no delega dicha facultad en el Administrador.
Por los fundamentos expuestos, se dicta sentencia me-diante la cual se revoca la dictada por el Tribunal de Cir-cuito y se devuelve el caso para que se resuelva de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rivera Pérez disintió sin opi-nión escrita. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri no intervienen.

 Por estar íntimamente relacionados, discutiremos ambos errores en conjunto.


 Aclaramos que la Ley de Retiro ha sido enmendada en varias ocasiones. Sin embargo, para propósitos de nuestra argumentación utilizaremos las disposiciones vigentes al momento de los hechos.


 “Participante” o “miembro” se refiere a todo empleado acogido al Sistema de Retiro o que pertenezca a su matrícula. Art. 3 de la Ley de Retiro, 3 L.P.R.A. sec. 763 (ed. 1978).


 En Caballero v. Sistemas de Retiro, 129 D.P.R. 146, 163 (1991), hicimos nuestras las expresiones del Diccionario de la Real Academia de la Lengua Española, y definimos el término “jubilar” como acción de “[djisponer que, por razón de vejez, largos servicios o imposibilidad, y generalmente con derecho a pensión, cese un funcionario civil en el ejercicio de su carrera o destino”. (Énfasis suplido.) Véase Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, T. II, pág. 1326. Igual definición tiene la edición de 1984, citada en Caballero v. Sistema de Retiro, supra. En virtud del texto antes citado, señalamos que el término “jubilación” es amplio, lo cual permite que se utilice para referimos a pensiones por incapacidad.


 Como ya señaláramos, antes de la aprobación de esta enmienda se permitía que el participante laborara en cualquier gestión, siempre que no fuera con el Go-bierno de Puerto Rico o con una de sus instrumentalidades.
Cabe destacar, además, que la disposición antes citada, al igual que su Exposi-ción de Motivos, carecen de expresión legislativa en tomo a la retroactividad de la Ley.


 A modo ilustrativo, véase Ramas v. Derwinski, 1 Vet. App. 308, 313 (1991), en el cual se aplicó el mismo razonamiento, pero en cuanto a beneficios de veteranos. Así, por ejemplo, la Corte de Apelaciones de Veteranos de Estados Unidos (United States Court of Appeals for Veterans Claims), resolvió que “where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so”.